Citation Nr: 1818297	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  12-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include arthritis.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

4.  Entitlement to service connection for arthritis of multiple joints.  

5.  Entitlement to service connection for a bone disability.  

6.  Entitlement to service connection for a psychiatric disorder, to include depression.  

7.  Entitlement to service connection for a gastrointestinal disorder, to include acid reflux.  

8.  Entitlement to an increase in a 60 percent rating for bronchial asthma.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1984 to December 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2008, January 2010, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The February 2008 RO decision denied service connection for a sleep disorder, to include sleep apnea (listed as sleep apnea), and for a gastrointestinal disorder, to include acid reflux (listed as acid reflux).  

The January 2010 RO decision determined that new and material evidence had not been received to reopen claims for entitlement to service connection for migraine headaches and for arthritis of multiple joints (listed as arthritis).  By this decision, the RO also denied service connection for bone disability (listed as bone pain) and for a psychiatric disorder, to include depression (listed as depression).  

The December 2010 RO decision denied service connection a right foot disability, to include arthritis (listed as arthritis of the right foot).  By this decision, the RO also reopened and denied the Veteran's claims for service connection for migraine headaches and for arthritis of multiple joints (listed as arthritis) on a de novo basis.  

The Board observes that the December 2010 RO decision (noted above) reopened and denied the Veteran's claims for entitlement to service connection for migraine headaches and for arthritis of multiple joints (listed as arthritis) on a de novo basis.  The Board notes, however, that service connection for migraine headaches and for arthritis of multiple joints (listed as arthritis) were both previously denied in a final September 1987 RO decision.  Thus, the Board must address whether new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for migraine headaches and for arthritis of multiple joints.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In September 2017, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

As discussed above, the Board observes that service connection for migraine headaches and for arthritis of multiple joints was previously denied in a final September 1987 RO decision.  The Board finds, however, that new and material evidence has been received to reopen those claim pursuant to 38 C.F.R. § 3.156(a).  Therefore, this decision will address the merits of the underlying service connection claims for migraine headaches and for arthritis.  

The issues of entitlement to service connection for arthritis of multiple joints; entitlement to service connection for a bone disability; entitlement to service connection for a psychiatric disorder, to include depression; entitlement to service connection for a gastrointestinal disorder, to include acid reflux; and entitlement to an increase in a 60 percent rating for bronchial asthma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right foot disability, diagnosed as chronic metatarsalgia, Achilles tendonitis; and arthritis, had its onset in service.  

2.  Migraine headaches had their onset in service.  

3.  A sleep disorder, diagnosed as sleep apnea, had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability, diagnosed as chronic metatarsalgia, Achilles tendonitis, and arthritis, had its onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for service connection for a sleep disorder, diagnosed as sleep apnea, have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Right Foot Disability, to include Arthritis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a right foot disability, to include arthritis, that is related to service.  He specifically maintains that he injured his right foot while riding as a passenger on a motorcycle during service when the motorcycle struck the side of an automobile.  He reports that he was treated at a hospital at that time.  The Veteran essentially indicates that he suffered from right foot problems during service that have continued since that time.  

The Veteran's service treatment records indicate that he was treated for right foot problems on numerous occasions during service.  Such records also show treatment for right ankle problems.  For example, a January 1984 treatment entry notes that the Veteran complained of a knot on his Achilles tendon.  The assessment was "Achilles tendon."  

A February 1984 treatment entry indicates that the Veteran was seen for right heel pain for three days.  The assessment was Achilles tendonitis.  A February 1984 treatment entry, the next day, notes that that the Veteran was seen for follow-up for tendonitis.  The assessment was tendonitis.  

A subsequent February 1984 entry notes that the Veteran complained of tendonitis in the right Achilles tendon.  The assessment was tendonitis of the right Achilles tendon.  

A November 1985 treatment entry notes that the Veteran was seen for right foot pain after physical training the previous day.  The Veteran reported that he had a lump on the outer and inner right foot.  The assessment was overuse syndrome.  

A May 1986 emergency care and treatment report notes that the Veteran injured his right leg in a motorcycle accident and that he complained of pain in his right ankle area.  The assessment was a right ankle injury secondary to a motorcycle accident, with no fracture.  

A May 1986 consultation report notes that the Veteran was referred for a right foot injury.  The Veteran reported that he was a passenger on a motorcycle and that he struck his foot against a car.  It was noted that he had an abrasion/laceration and that an x-ray had been negative.  The assessment was a contusion of the right foot and ankle.  

Another May 1986 treatment entry notes that the Veteran was seen for follow-up of a right foot contusion.  The assessment was a contusion of the right ankle and right foot, improving.  A subsequent May 1986 entry notes that the Veteran was seen for follow-up of a right foot and right ankle contusion.  The assessment was a resolving contusion of the right foot and ankle.  

A later May 1986 treatment entry indicates that the Veteran suffered a right foot and ankle injury in early May 1986.  The assessment was a contusion of the right foot and ankle, resolving.  

A June 1986 treatment entry relates an assessment of an improving contusion of the right foot and ankle.  A subsequent June 1986 entry indicates an assessment of a resolving right ankle contusion.  

On a medical history form at the time of a July 1986 separation examination, the Veteran checked that he had swollen or painful joints.  The Veteran also reported that he had a vehicle accident in April 1986 or May 1986.  The reviewing examiner did not refer to a right foot disability.  The objective May 1986 separation examination report includes a notation that the Veteran's feet and lower extremities were normal.  

Post-service VA treatment records, including examination reports, show treatment for variously diagnosed right foot problems, including arthritis, metatarsalgia, and Achilles tendonitis.  

A July 1987 VA orthopedic examination report, within a year of the Veteran's separation from service, notes that the Veteran reported that his right ankle would become painful on occasion.  The examiner indicated that the Veteran stated that his prominent right navicular was sore on palpation and after running or exercising.  The impression included arthritis of the feet, possibly early rheumatoid.  

A November 2010 VA feet examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he suffered an injury to his right foot during service.  He stated that he was a passenger on a motorcycle when the motorcycle struck the side of an automobile.  The Veteran indicated that he had pain which was constant and chronic in the right foot.  He related that the pain would increase with changes in the weather and with prolonged periods of standing and walking.  It was noted that the Veteran had worked as a United States postal carrier for the previous seventeen years on both walking routes and driving routes, and that he would have to get out of a vehicle multiple times on driving routes.  

The diagnoses were chronic metatarsalgia and Achilles tendonitis of the right foot.  The examiner indicated that a radiological report, as to the Veteran's right foot, indicates an impression of minor findings of degenerative changes of the first toe on the right and left, at the metacarpal phalangeal joint.  It was noted that, otherwise, the bony structures appeared intact, with no evidence of an acute bony injury.  The examiner maintained that it was less likely than not that the Veteran's current right foot complaints were related to the diagnosed right foot contusion during his period of service in 1986.  The examiner stated that the Veteran described different areas of pain that were affected and that his current right foot condition was more likely than not a normal age progression related to his normal wear and tear with consideration of his occupation as a postal carrier for the previous seventeen years.  

The Board observes that the medical evidence shows that the Veteran was treated for right foot problems, including Achilles tendonitis and a contusion of the right foot, on numerous occasions during service.  Additionally, post-service treatment records show that the Veteran was treated for right foot problems, including metatarsalgia, Achilles tendonitis, and arthritis.  A July 1987 VA orthopedic examination report, within a year of the Veteran's separation from service, relates an impression that included arthritis of the feet, possibly early rheumatoid.  The Board notes that a November 2010 VA feet examination report indicates diagnoses of metatarsalgia and Achilles tendonitis of the right foot.  The examiner also noted that a radiological report, as to the Veteran's right foot, found degenerative changes of the first toe on the right and left, at the metacarpal phalangeal joint.  The examiner, following a review of the claims file, maintained that it was less likely than not that the Veteran's current right foot complaints were related to the diagnosed right foot contusion during his period of service in 1986.  The examiner reported that the Veteran described different areas of pain that were affected and that his current right foot condition was more likely than not a normal age progression related to his normal wear and tear with consideration of his occupation as a postal carrier for the previous seventeen years.  

The Board notes that the examiner appears to have only addressed the Veteran's right foot contusion in service and did not address his treatment for other right foot problems, including Achilles tendonitis of the right foot and overuse syndrome of the right foot, during service.  Additionally, the examiner did not address the fact that the Veteran was diagnosed with arthritis of the right foot, pursuant to a September 1987 orthopedic examination, within a year of his separation from service.  Further, the examiner did not specifically address the Veteran's reports of right foot problems during service and since service.  The Board observes that the Veteran is competent to report right foot problems during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's opinions are not probative in this matter.  

The Board notes that the Veteran is currently diagnosed with a right foot disability, diagnosed as metatarsalgia, Achilles tendonitis, and arthritis.  The Board finds the Veteran's reports of right foot problems during and since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a right foot disability, diagnosed as metatarsalgia, Achilles tendonitis, and arthritis, that had its onset during her period of service.  Therefore, service connection for a right foot disability, diagnosed as metatarsalgia, Achilles tendonitis, and arthritis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  

II. Migraine Headaches

The Veteran is service connected for bronchial asthma.  

The Veteran contends that he has migraine headaches that are related to service, or, more specifically, that are related to his service-connected bronchial asthma.  He specifically maintains that he suffered headaches, with nausea and photophobia, during his last few months of service.  The Veteran essentially reports that he suffered from migraine headaches during service and since service.  He also asserts that an asthma attack would trigger his migraine headaches.  

The Veteran's service treatment records indicate that he was treated for complaints of headaches.  An August 1985 treatment entry notes that the Veteran complained that he could not breathe and that his chest was congested with wheezing.  He also stated that he had headaches for one week.  The assessment was probable asthma.  

On a medical history form at the time of a July 1986 separation examination, the Veteran checked that he had frequent or severe headaches.  The reviewing examiner's comments were somewhat illegible, but appeared to refer to headaches secondary to sinusitis.  The objective July 1986 separation examination report includes notations that the Veteran's neurological evaluation was normal.  

A July 1987 neurological examination report, within a year of the Veteran's separation from service, indicates that the Veteran had a history of headaches that he usually felt in the vortex and occipital areas that would last for one to two days with nausea during service.  It was noted that the Veteran had one seizure post-service with a hospitalization at a private facility for eight days.  It was reported that the seizure was preceded by a headaches and that the Veteran had no further seizures.  The diagnosis was asthma.  

A July 1987 VA neurological examination report, also within a year of the Veteran's separation from service, notes that he reported that he was troubled by hemicranial headaches, associated with nausea and photophobia, during the last few months while he was in the service.  It was noted that approximately three months after the Veteran's discharge from service, he suffered a seizure.  The examiner reported that the Veteran was taken to a private hospital where a craniotomy was performed because of a depressed fracture and accumulation of fluid under the skull.  The examiner stated that since that time, the Veteran had no other seizures and his headaches had not been a problem.  

As to an impression, the examiner indicated that the Veteran had migraine headaches which started when he was in the service.  The examiner stated that, in addition, the Veteran apparently suffered a generalized convulsion which led to a fall and a head injury, which was complicated by a skull fracture, with a possible epidural hematoma.  The examiner maintained that the Veteran was at risk of having further seizures and that he required follow-up.  

Post-service VA treatment records show that the Veteran was treated for migraine headaches on numerous occasions.  

For example, a May 2017 VA treatment entry notes that the Veteran reported that he had a migraine headache several weeks ago which lasted for three days.  The assessment included migraines with aura.  

The Board observes that the medical evidence shows that the Veteran reported that he had headaches during service.  The Board notes that post-service treatment records show treatment for migraine headaches on numerous occasions.  Additionally, the examiner, pursuant to a July 1987 VA neurological examination report, within a year of the Veteran's separation from service, indicated, as to an impression, that the Veteran had migraine headaches which started in service.  

The Board observes that the Veteran is competent to report migraine headaches during service and since service.  See Davidson, 581 F.3d at 1313.  The Board notes that the Veteran is currently diagnosed with migraine headaches.  The Board finds the Veteran's reports of migraine headaches during and since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has migraine headaches that had their onset during his period of service.  Therefore, service connection for migraine headaches is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  

III. Sleep Disorder, to include Sleep Apnea

The Veteran is service connected for bronchial asthma.  

The Veteran contends that he has a sleep disorder, to include sleep apnea, that is related to service.  The Veteran reports that he didn't sleep much during service and that other servicemen would throw stuff at him because he would fall asleep.  He also states that they would try to wake him up because of his snoring.  The Veteran indicates that he currently uses a continuous pressure airway pressure (CPAP) machine.  He essentially asserts that he suffered from sleep problems, including sleep apnea, during service and since service.  

The Veteran's service treatment records do not specifically show treatment for sleep problems, to include sleep apnea.  

Post-service VA treatment records show treatment for sleep apnea on numerous occasions.  For example, a May 2017 VA treatment entry relates an assessment that includes obstructive sleep apnea.  The examiner reported that the Veteran stated that he was complaint with a CPAP machine.  

A September 2017 statement from a VA nurse practitioner indicates that the Veteran was a patient at a VA facility.  The nurse practitioner reported that the Veteran was being treated for severe persistent asthma, obstructive sleep apnea, and allergic rhinoconjunctivitis/environmental allergies.  The nurse practitioner specifically indicated that the Veteran was complaint with a CPAP machine treatment for his obstructive sleep apnea, but that such had greatly contributed to his uncontrolled asthma.  The nurse practitioner also maintained that due to the Veteran's severe uncontrolled asthma, he had been diagnosed with obstructive sleep apnea and he was on a CPAP machine.  

An October 2017 lay statement from J. P., indicates that the Veteran was in his platoon when they went to Germany as a package platoon.  J. P., stated that when they were first deployed to the field, he noticed that the Veteran would fall asleep anytime that they stopped moving.  J. P., also reported that when the Veteran fell asleep in the barracks, he would snore like a train and that they all had to wear foam earplugs in order to get any sleep.  

An October 2017 lay statement from G. H., notes that he was stationed at Fort Benning in Georgia with the Veteran during boot camp.  G. H., stated that he bunked next to the Veteran and that the Veteran had no problem at all with sleeping.  G. H., indicated that it wasn't long after they arrived in Germany, that he first noticed the Veteran's incessant snoring and inability to sleep through the night.  G. H., reported that he told duty sergeants of the Veteran's snoring.  

The Board observes that the Veteran's service treatment records do not specifically show treatment for sleep problems, including sleep apnea.  The Board notes that post-service treatment records show that the Veteran was treated for sleep apnea on numerous occasions.  The Board observes that the Veteran has reported that he suffered from sleep problems, including snoring, during service.  Additionally, in October 2017 lay statements, J. P., and G. H., who both served with the Veteran, indicate that they noticed his sleep problems and snoring during service.  

The Veteran is diagnosed with a sleep disorder, diagnosed as sleep apnea.  The Veteran is competent to report sleep problems, including snoring, during service and since service.  See Davidson, 581 F.3d at 1313.  The Board finds the Veteran's reports of sleep problems, including snoring, during service and since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board also finds that the reports from J. P., and G. H., respectively, that they witnessed the Veteran with sleep problems and snoring during service, to be credible.  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current sleep disorder, diagnosed as sleep apnea, commenced during his period of service.  In light of the evidence, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a sleep disorder, diagnosed as sleep apnea.  Therefore, service connection for a sleep disorder, diagnosed as sleep apnea, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  


ORDER

Service connection for a right foot disability, diagnosed as chronic metatarsalgia, Achilles tendonitis, and arthritis, is granted.  

Service connection for migraine headaches is granted.  

Service connection for a sleep disorder, diagnosed as sleep apnea, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for arthritis of multiple joints; entitlement to service connection for a bone disability; entitlement to service connection for a psychiatric disorder, to include depression; entitlement to service connection for a gastrointestinal disorder, to include acid reflux, and entitlement to an increase in a 60 percent rating for bronchial asthma.  

The Veteran is service-connected for bronchial asthma.  He is also now service-connected for a right foot disability, diagnosed as chronic metatarsalgia, Achilles tendonitis, and arthritis; migraine headaches; and for a sleep disorder, diagnosed as sleep apnea.  

The Veteran contends that he has arthritis of multiple joints; a bone disability; a psychiatric disorder, to include depression; and a gastrointestinal disorder, to include acid reflux, that are related to service, or, more specifically, that are secondary to his service-connected bronchial asthma and the medications he is taking for such disorder.  

The Veteran's service treatment records do not specifically show treatment for arthritis of multiple joints; a bone disability; or for psychiatric problems.  Such records do include a reference to a gastrointestinal disorder, as well as treatment for right ankle and elbow problems.  

On a medical history form at the time of a July 1986 separation examination, the Veteran checked that he had stomach, liver, or intestinal trouble.  The reviewing examiner's comments were not very legible, but indicated that the Veteran reported that he had a gastrointestinal disorder, with no bloody stools and no peptic ulcer disease, and that he was treated for viral gastroenteritis.  

Post-service VA treatment records, including examination reports, show treatment for variously diagnosed joint problems and bone problems, including arthritis and polyarticular joint pain; variously diagnosed psychiatric problems, including anxiety and depression; and for variously diagnosed gastrointestinal problems, to include gastroesophageal reflux disease (GERD).  

A July 1987 VA orthopedic examination report, within a year of the Veteran's separation from service, relates an impression of arthritis of the elbows and feet.  

A September 2017 statement from a VA nurse practitioner indicates that the Veteran was treated at a VA facility for severe persistent asthma, obstructive sleep apnea, and for allergic rhinoconjunctivitis/environmental allergies.  The nurse practitioner reported that the Veteran was currently taking Omalizumab injections every two weeks and immunotherapy.  The nurse practitioner stated that the Veteran had suffered some untoward side effects of the medication which included multiple joint and bone pain, with fatigue.  

The Board observes that although the nurse practitioner stated that the medication for the Veteran's service-connected bronchial asthma caused side effects including multiple joint and bone pain, she did not provide any rationale for such opinion.  Additionally, there is no evidence that nurse practitioner reviewed the Veteran's claims file.  

The Board notes that the Veteran has not been afforded VA examinations as to his claims for service connection for arthritis of multiple joints; a bone disability; a psychiatric disorder, to include depression; and for a gastrointestinal disorder, to include acid reflux.  

Therefore, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for arthritis of multiple joints; a bone disability; a psychiatric disorder, to include depression; and for a gastrointestinal disorder, to include acid reflux.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that a February 2008 RO decision denied an increase in a 30 percent rating for bronchial asthma.  In March 2009, the Veteran essentially expressed disagreement with that decision.  A subsequent December 2010 RO decision increased the rating for the Veteran's service-connected bronchial asthma to 60 percent, effective July 5, 2005.  The Board observes that RO has not issued a statement of the case as to the issue of entitlement to an increase in a 60 percent rating for bronchial asthma.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for arthritis of multiple joints; a bone disability; psychiatric problems, to include depression; and for gastrointestinal problems, to include acid reflux, since May 2017.  After receiving this information and any necessary releases, obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed arthritis of multiple joints; bone disability; psychiatric disorder, to include depression; and gastrointestinal disorder, to include acid reflux.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed arthritis of multiple joints and bone disability.  The entire claims file must be reviewed by the examiner.  The examiner must indicate if the Veteran has diagnosed arthritis of multiple joints and/or systemic arthritis; and any diagnosed bone disability.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed arthritis of multiple joints and/or systemic arthritis, and any diagnosed bone disability, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of multiple joint problems and bone problems, during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected bronchial asthma, to include medication for such disorder, or any other service-connected disabilities, caused or aggravated any currently diagnosed arthritis of multiple joints and/or systemic arthritis, and any diagnosed bone disability.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed arthritis of multiple joints and/or systemic arthritis, and any diagnosed bone disability, by the Veteran's service-connected bronchial asthma, to include medication for such disorder, , or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed arthritis of multiple joints and/or systemic arthritis, and any diagnosed bone disability, prior to aggravation by the service-connected disabilities.  

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed psychiatric disorder, to include depression.  The claims file must be reviewed by the examiner.  The examiner must diagnose all current psychiatric disorders, to include depression.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed psychiatric disorders, to include depression, are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of psychiatric symptoms during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected bronchial asthma, to include medication for such disorder, or any other service-connected disabilities, caused or aggravated any currently diagnosed psychiatric disorders, to include depression.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed psychiatric disorders, to include depression, by the Veteran's service-connected bronchial asthma, to include medication for such disorder, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed psychiatric disabilities, to include depression, prior to aggravation by the service-connected disabilities.  

5.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed gastrointestinal disorder, to include acid reflux.  The claims file must be reviewed by the examiner.  The examiner must diagnose all current gastrointestinal disorder, to include acid reflux.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed gastrointestinal disorders, to include acid reflux, are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's possible treatment for gastrointestinal problems during service, and any reports by the Veteran of gastrointestinal problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected bronchial asthma, to include medication for such disorder, or any other service-connected disabilities, caused or aggravated any currently diagnosed gastrointestinal disorder, to include acid reflux.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed gastrointestinal disorders, to acid reflux, by the Veteran's service-connected bronchial asthma, to include medication for such disorder, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed psychiatric disabilities, to include depression, prior to aggravation by the service-connected disabilities.  

6.  Issue the Veteran a statement of the case as to the issue of entitlement to an increase in a 60 percent rating for bronchial asthma, to include notification of the need to timely file a substantive appeal to perfect her appeal on this issue.

7.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


